Citation Nr: 1542462	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increased initial evaluations for hypothyroidism, evaluated as 10 percent disabling prior to August 21, 2014, and 30 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1987 to April 2009.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for hypothyroidism and assigned a 10 percent disability evaluation effective September 22, 2010.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire period on appeal, the Veteran's hypothyroidism has been manifested by fatigability, sleepiness, emotional instability, mental sluggishness, poor memory, cold intolerance, constipation, and weight gain.   


CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for an initial evaluation of 60, but no higher, for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119 Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2010, prior to the April 2011 rating decision, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter provided the Veteran with the notice required for the initial claim of service connection for hypothyroidism.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor her representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  The Veteran has asserted that her first examination in April 2011 was inadequate because the examiner failed to take into consideration her reported symptoms.  In her May 2011 Notice of Disagreement, the Veteran indicated that she reported muscular weakness, weight gain, mental sluggishness, short term memory issues, always being tired, and always being cold.  The Board notes that the April 2011 examination report reflects these complaints.  In any case, the Veteran was subsequently afforded another examination in August 2014.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of her service-connected hypothyroidism since she was last examined in August 2014.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Additionally, the Veteran has declined to present testimony before the Board.  Therefore, the Board finds that the duties to notify and assist have been met. 

Increased Evaluation

The Veteran essentially contends that her hypothyroidism is more disabling than contemplated by the current 10 percent disability evaluation prior to August 21, 2014, and 30 percent disability evaluation thereafter. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In this case, VA has staged the Veteran's disability by assigning an initial 10 percent rating prior to August 21, 2014, and 30 percent rating thereafter.  The Board will determine whether further staged ratings are appropriate. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7903 for hypothyroidism.  Under Diagnostic Code 7903, a 10 percent rating is warranted for fatigability or continuous medication required for control.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2015).  A 30 percent rating requires fatigability, constipation, and mental sluggishness.  A 60 percent rating requires muscular weakness, mental disturbance, and weight gain.  A 100 percent rating requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness. 

For Diagnostic Code 7903, all of the symptoms listed for a particular disability rating are not required to be demonstrated in order to establish entitlement to a higher disability rating.  Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  Symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 and resolved based on the evidence of record.  Unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Tatum, 23 Vet. App. at 156.  Not all of the criteria need to be met for award of a higher rating under Diagnostic Code 7903.  Tatum, 23 Vet. App. at 156.  

In an October 2010 statement, the Veteran reported fatigue, sluggishness, constipation, cold sensitivity, pale and dry skin, a puffy face, hoarse voice, elevated blood cholesterol, weight gain, weakness, tenderness, and stiffness of the joints, pain in the joints, and depression.

An October 2010 treatment record noted that the Veteran's current hypothyroidism symptoms were fatigue, cold intolerance, weight gain, and constipation.  She was on medication.  On evaluation, she was noted to be well-appearing and well-nourished in no apparent distressed.  She was oriented to time, person, and place with normal mood and affect.  Her neck, heart, and abdomen were normal.  

The April 2011 VA examination report reflected the Veteran's complaints of fatigability, sleepiness, emotional instability, slowing of thoughts, poor memory, cold intolerance, and gastrointestinal problems (constipation).  She did not report tremors, depression, difficulty breathing, difficulty swallowing, heart problems, or overall functional impairment as a result of the disorder.  She required continuous treatment, with testing and readjusting medication every six weeks.  The Veteran reported the side effect of such use included fatigue and weight gain.  On evaluation, the examiner observed that the Veteran was well-developed, well-nourished, in no acute distress, and without signs of malaise.  There were no ocular signs of hyperthyroidism; her head, ear, nose, and throat evaluation was normal; skin was without rashes or lesions; the thyroid was palpable, soft, non-tender, and not enlarged without thyroid bruit; chest and lungs were normal, heart was normal; abdomen was normal; and extremities showed no evidence of hand tremor.  Additionally, the examiner found no generalized muscle weakness/wasting/atrophy.  TSH 4 level was elevated but TSH and T3 were within normal limits.  The examiner noted a diagnosis of active hypothyroidism on medication.  Her occupation was not affected by her condition.

In an August 21, 2014 VA examination report, the Veteran reported weight gain, loss of hair, cold intolerance, fatigue, constipation, and occasional memory loss.  She stated she feels sluggish and it was hard to perform her daily activities.  The VA examiner noted that the Veteran required continuous medication to control her hyperthyroidism.  The examiner found the Veteran's symptoms included fatigability, constipation, mental sluggishness, and weight gain. She denied mental disturbance, muscle weakness, sleepiness, cold intolerance, and bradycardia.  On evaluation, her eyes, neck, pulse, reflexes were normal.  There were no related heart conditions, tremors, or emotional instability.

Based on the evidence, the Board finds that a 60 percent evaluation is warranted for the entire period on appeal.  At the initial examination in 2011, the Veteran reported fatigability, constipation, mental sluggishness, slowing of thoughts, and emotional instability, which were also present at her most recent evaluation.  The Veteran is both competent and credible to report such symptoms; additionally, the examiner in 2011 did not make findings that conflict with these reports.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  At the 2014 examination, the Veteran again reported weight gain, fatigue, constipation, occasional memory loss.  The examiner found the Veteran's symptoms included fatigability, constipation, mental sluggishness, and weight gain, but not emotional instability.  As the Veteran is competent to report her psychological symptoms, however, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran did demonstrate mental disturbance.  Additionally, from October 2010 private record to the 2014 VA examination, the Veteran gained over 15 pounds.  Accordingly, a 60 percent evaluation is warranted.  

A 100 percent evaluation, however is not for assignment.  The 2014 examiner determined there was no cardiovascular involvement, bradycardia, or muscle weakness.  The Veteran reported weakness, but the 2014 examiner's findings outweigh her statements as they are based upon diagnostic testing.  The record does show cold intolerance, mental disturbance, and sleepiness, but not the remaining symptoms.  Reviewing the evidence as a whole, a 100 percent evaluation is not for assignment as the 60 percent evaluation is more commensurate with her symptoms.

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's hypothyroidism is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The August 2014 VA examiner noted that the disability made her feel sluggish which made it difficult to perform her daily tasks.  Additionally, the Veteran's chief complaints regarding her disability were fatigability, constipation, weight gain, sleepiness, poor memory, and emotional instability, which are contemplated by the rating criteria.  

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran and her representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Throughout the appeal period, an evaluation of 60 percent, but no higher, for hypothyroidism is granted. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


